Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Obijeski on 02/14/2022.
The application has been amended as follows: 
In the claims: 

Claim 7 is cancelled. 
Claim 31 is rejoined and allowed. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Schwerdtfeger et al (US9505856), McDaniel et al (US2010/0076167) alone or in combination does not teach a catalyst comprising less than 0.05% fluorine.  Rather Schewerdtgeger et al. discloses 0.1 to 12% by weight of fluorine (col. 9 lines 42-44) and the advantage of having such amount of fluorine (col. 18 lines 37-56).  McDaniel expressly teaches 2% by weight of fluorine (table 4 and 5).  Updated searches have not provide any other better reference teaching such limitations.  For example, US2006/0155082 disclose using 1-10% of fluorine (para. [0034]). . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUN LI/Primary Examiner, Art Unit 1759